Citation Nr: 9922824	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1969.  The veteran has had additional service with the 
United States Army Reserve, including a period of active duty 
for training from July 1991 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.

This case was previously before the Board and, in September 
1996, was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  A bilateral hearing loss in service was acute and 
transitory; recent hearing loss was not demonstrated within 
the first post service year and is not shown to be 
etiologically related to the veteran's active service or any 
incident therein.

2.  The veteran's tinnitus began in service in Vietnam.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by the veteran's wartime service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, we note that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that he has presented claims which are not 
inherently implausible.  Furthermore, after reviewing the 
record, we are satisfied that all relevant facts have been 
properly developed and that no useful purpose would be served 
by further remanding this case with directions to provide 
additional assistance to the veteran.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate a particular disease or injury resulting in 
current disability was incurred during active wartime service 
or was aggravated therein.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic disabilities, including sensorineural hearing loss 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Factual Background

The veteran's service medical records show that on the 
veteran's medical examination for service induction in May 
1967, audiometric evaluation revealed essentially normal 
hearing.  In January 1967, the veteran presented to a service 
department treatment facility with complaints of ringing in 
his ears and decreased hearing since being on the firing 
range a week earlier.  Physical examination was essentially 
negative except for findings of cerumen in the ear canal.  
The veteran was again seen for complaints of noise trauma 
with decreased hearing in the right ear in August 1967.  An 
audiological examination was interpreted to be grossly 
normal.  It was recorded that at the time of the initial 
trauma to the veteran's ear, he "did not have plugs."  On the 
veteran's medical examination for service separation in March 
1969, an audiometric examination found that the veteran had 
pure tone thresholds in both the right and left ears for 
frequencies 500, 1,000, 2,000, and 4,000 hertz of 5, 0, 0 and 
5 decibels, respectively.  On a contemporaneous report of 
medical history, it was noted that the veteran had ear 
trouble in Vietnam, but that the condition was now clear.

On the veteran's initial post service VA examination in July 
1969, he made no complaints referable to hearing loss and/or 
tinnitus.  Examination of his ears was negative for any 
abnormality and a hearing loss was specifically not noted by 
the examiner.

On a VA audiological evaluation in July 1992, the veteran was 
found to have bilateral mild to moderate sensorineural 
hearing loss from 3,000 through 8,000 hertz.  In August 1992, 
the veteran presented to a VA outpatient treatment clinic 
with a reported history of noise exposure and complaints of 
bilateral ringing in his ear.  Tinnitus was the diagnostic 
impression.

At a personal hearing on appeal in May 1994, the veteran 
describes his history of acoustic trauma in service, 
reporting that he first had ringing in his ears following his 
experience on the firing range in basic training.  He said 
that in Vietnam, he was a rifleman in a rifle squad and after 
six months, was assigned a 60-caliber machine-gun.  He said 
that he was involved in a lot of firefights and on one 
occasion, was subject to a grenade attack.  The veteran also 
said that the ringing in his ears increased as a result of 
his service in Vietnam and has persisted since.  The veteran 
testified that he had little noise exposure after service.

On an audiological evaluation in June 1997, the veteran was 
found to have moderate to moderately severe sensorineural 
hearing loss from 3,000 to 8,000 hertz, in his right ear, and 
mild to severe sensorineural hearing loss at the same 
frequencies in his left ear.  The veteran's audiologist 
reviewed the veteran's service medical records and concluded 
that the veteran's present hearing loss was incurred after 
his separation from active duty.  He further noted that the 
veteran reported constant tinnitus that began in Vietnam as a 
result of a grenade explosion.

A.  Service Connection for a Bilateral Hearing Loss

The Board observes that the veteran in this case is a combat 
veteran and, thus, entitled to have his report of exposure to 
acoustic trauma in Vietnam deemed sufficient to establish 
that fact.  See 38 U.S.C.A. § 1154(b) (West 1991).  However, 
38 U.S.C.A. § 1154(b) does not establish service connection 
for a combat veteran.  It merely aids the combat veteran by 
relaxing the adjudicative evidentiary requirement for 
determining what happened in service.  See Caluza v. Brown, 
7 Vet. App. 498 (1995) at 508.  

With respect to findings in service of decreased hearing 
shortly after the veteran's service entrance, this is 
insufficient for a grant of service connection in light of 
the fact that the veteran's service medical records 
thereafter, including his medical examination for separation 
in March 1969, show no further pertinent complaints or 
findings.  This is consistent with a temporary hearing loss 
in service which was acute and transitory and resolved before 
the veteran's discharge.  The absence of any medical evidence 
of hearing loss until approximately 20 years after service 
requires competent medical evidence to connect the hearing 
loss in service with the current hearing loss disability.  A 
VA audiologist, in June 1997, reviewed the veteran's clinical 
history and concluded that his current hearing loss had its 
inception subsequent to service.  There is no competent 
evidence to the contrary.

Accordingly, the Board is constrained to conclude, in the 
absence of any supportive medical evidence, that the 
preponderance of the evidence is against service connection 
for the veteran's bilateral hearing loss.


B.  Tinnitus

The veteran asserts that he has experienced tinnitus in his 
ears since being exposed to acoustic trauma during military 
service in Vietnam.  Because the evidence shows the veteran 
was awarded the Combat Infantry Badge and served in a 
military occupational specialty as a rifleman, the Board 
concedes that he had combat service.  A VA audiological 
evaluation diagnosed bilateral tinnitus related to acoustic 
trauma.  Furthermore, the Board concludes that exposure to 
acoustic trauma was consistent with the veteran's combat 
service.  Applying the provisions of 38 U.S.C.A. § 1154, the 
Board finds that the appellant has bilateral tinnitus that 
began in service and has persisted.  Therefore, service 
connection is warranted for tinnitus.


ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

